Name: Commission Regulation (EEC) No 602/93 of 15 March 1993 altering the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 63/16 Official Journal of the European Communities 16. 3 . 93 COMMISSION REGULATION (EEC) No 602/93 of IS March 1993 altering the export refunds on syrups and certain other sugar sector products exported in the natural state No 449/93 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 18 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3814/92 (2), and in particular Article 19 (4) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Regulation (EEC) No 449/93 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in amended Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 The refunds to be granted on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, as fixed in the Annex to Regulation (EEC) No 449/93 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 387, 31 . 12 . 1992, p. 7 . 3 OJ No L 49, 27. 2. 1993, p. 37 . 16. 3 . 93 Official Journal of the European Communities No L 63/ 17 ANNEX to the Commission Regulation of 15 March 1993 altering the export refunds on syrups and certain other sugar products exported in the natural state Product code Amount of refund  ECU/100 kg dry matter  1702 40 10 100 36,08 (2)(3) 1702 60 10 000 36,08 (2)(J)  ECU/ 1 % sucrose x 100 kg  1702 60 90 000 0,3608 (&lt;)(3)  ECU/100 kg dry matter  1702 90 30 000 36,08 (2)(3)  ECU/ 1 % sucrose x 100 kg  1702 90 60 000 0,3608 (')(3) 1702 90 71 000 0,3608 C)(3) - 1702 90 90 900 0,3608 (') (3) (4)  ECU/100 kg dry matter  2106 90 30 000 36,08 (2)(3j  ECU/ 1 % sucrose x 100 kg  2106 90 59 000 0,3608 ( «) (3) (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70. (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77. (3) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. (4) The basic amount is not applicable to the product defined ,under point 2 of the Annex to Regulation (EEC) No 3513/92. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 252/93 (OJ No L 28, 5. 2. 1993, p. 48).